DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 06/29/2022.
3.	Acknowledgment is made of Applicant's Continuing Data: This application is a CON of 17/025,460 filed 09/18/2020, now PAT 11,409,507.
4.	Claims filed 06/29/2022 have been acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claim(s) 1-20 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,409,507.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application compared to US Patents: 11,409,507 discloses a broader version for dependency management in software development; which does not cover specifics directed to the inclusion of components directed to epic dependency relationships.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/853,702. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

Claim Rejections – 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 2f
invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Meharwade et al. (Pub. No. US 2019/0050771 A1; hereinafter referred to as Meharwade), in view of Andrea Graf (Pub. No. WO 2017/001417 A1; hereinafter referred to as Graf). 

As per claim 1, Meharwade discloses a computer-implemented method, comprising: 
maintaining, by a software project management system, a plurality of component data objects associated with a software development project, wherein individual component data objects represent corresponding components of the software development project (See paragraph [0048] – “end to end automations of product development that may include implementation of a build automation path for faster delivery of user stories (e.g., this may be implemented by the combination of a readiness assistant, a release planning assistant, and a story viability predictor as disclosed herein”)); 
identifying, by the software project management system, a dependency relationship between a first component and a second component of the software development project (See paragraph [0241] plurality of components dependencies; also paragraphs [0055] and [0220] – DoR and DoD))); 
creating, by the software project management system, a dependency data object representing the dependency relationship between the first component and the second component (See paragraph [0241] and [0245] – creates dependency data object representing relationship between components).
Although Meharwade discloses an intelligent and machine learning project management system, which provides aspects for directing software projects; Meharwade does not explicitly states – wherein the dependency data object is distinct from the plurality of component data objects and identifies: a first component data object, of the plurality of component data objects, corresponding to the first component associated with the dependency relationship; and a second component data object, of the plurality of component data objects, corresponding to the second component associated with the dependency relationship; and updating, by the software project management system, the dependency data object over a period of time, based on changes to one or more of the dependency relationship, the first component, or the second component.
Graf discloses a project development tool, which provides tracking and validation of software components, while allowing plurality of distinct artifacts to be associated with each other when developing software projects - wherein the dependency data object is distinct from the plurality of component data objects and identifies: a first component data object, of the plurality of component data objects, corresponding to the first component associated with the dependency relationship; and a second component data object, of the plurality of component data objects, corresponding to the second component associated with the dependency relationship (See Figs. 2-5 – dependency data from plurality of different components/artifacts); and updating, by the software project management system, the dependency data object over a period of time, based on changes to one or more of the dependency relationship, the first component, or the second component (See page 19, lines 5-35; and page 20, lines 5-20 – updating components (including dependencies) over a period of time).
Meharwade and Graf are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Meharwade’s AI and ML product development system; which provides representation of project objects; and combine it with Graf’s tracing dependencies of different development components; thus, the combination provides uniformity and standardization for different projects/application lifecycle management, while enhancing collaboration across projects such as communication, monitoring, control, and objects governance (See Meharwade’s and Graf’s abstracts; also Graf’s page 1).

As per claim 2, Meharwade and Graf disclose the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein: the dependency data object indicates a date associated with the dependency relationship, the first component, or the second component, and the changes include a change to the date indicated by the dependency data object (See Meharwade’s paragraph [0240]; also see Graf’s page 6, line 15 – dates attached to development objects). 

As per claim 3, Meharwade and Graf disclose the computer-implemented method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the date is a target completion date or an estimated completion date (See Meharwade’s paragraph [0240]; also see Graf’s page 6, line 15 – targeted date or estimate/time limits).

As per claim 4, Meharwade and Graf disclose the computer-implemented method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: determining, by the software project management system, a second date indicated by the first component data object or the second component data object, and changing, by the software project management system, the date indicated by the dependency data object, based on the second date indicated by the first component data object or the second component data object (See Meharwade’s paragraph [0182]; also Graf’s page 6, line 16 – modified dates from different objects).

As per claim 5, Meharwade and Graf disclose the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein: the dependency data object includes a state indicator that identifies, from among a plurality of states associated with a lifetime of the dependency relationship, a current state of the dependency relationship, and the changes include a change to the state indicator of the dependency data object (See Meharwade’s paragraphs [0181-0182]; also Graf’s pages 11-12 – state indicators for components/artifacts).

As per claim 6, Meharwade and Graf disclose the computer-implemented method of claim 5 (See claim 5 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: determining, by the software project management system, that the change indicates that the current state of the dependency relationship has changed to a closed state based on an acceptance criteria associated with the dependency relationship being satisfied; and creating, by the software project management system, based on the current state of the dependency relationship having changing to the closed state, a second dependency data object representing a second dependency relationship between two or more component data objects of the plurality of component data objects (See Graf’s pages 11-12 – traceability link creating and updating; also Meharwade’s paragraph [0182] – “closed” state).

As per claim 7, Meharwade and Graf disclose the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the changes comprise a first change, and the computer-implemented method further comprises: determining, by the software project management system, a type of the first change; and sending, by the software project management system, and to an entity identified in the dependency data object, a notification indicative of the type of the first change (See Meharwade”s paragraph [0183]; also Graf’s page 22, line 5 – tracking and notifying changes between different changes between components/artifacts).

As per claim 8, Meharwade and Graf disclose the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein: the changes include a division of the second component into multiple components, and updating the dependency data object comprises indicating, in the dependency data object, that the dependency relationship is between the first component and at least one of the multiple components (See Graf’s page s20-22 – traceability management for components/artifacts/ surrogates/types which tracks needed updating for said components).

As per claim 9, Meharwade and Graf disclose the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising displaying, by the software project management system, information associated with the dependency relationship in a user interface of the software project management system, based on the dependency data object (See Graf’s pages 10, 22 - displaying traceability information based on dependencies).

Claims 10-15 are essentially the same as claim 1-2, 5 and 7-9 except they set forth the claimed invention as a computing device, and are rejected with the same reasoning as applied hereinabove.

Claims 16-17 are essentially the same as claim 1-2 and 5 except they set forth the claimed invention as a one or more non-transitory computer-readable media, and are rejected with the same reasoning as applied hereinabove.

As per claim 18, Meharwade and Graf disclose the one or more non-transitory computer-readable media of claim 17 (See claim 17 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the operations further comprise: determining, based on the date information, that the dependency relationship is behind schedule; and displaying, in the user interface, a warming that the dependency relationship is behind schedule (See Meharwade paragraphs [0184-0185] – behind schedule warning).

Claims 19-20 are essentially the same as claim 2, 5 and 7 except they set forth the claimed invention as the one or more non-transitory computer-readable media (claim 16), and are rejected with the same reasoning as applied hereinabove.

11.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/
Primary Examiner, Art Unit 2198                                                                                                                                                                                            12/16/2022.